Opinion issued April 7, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00102-CV
                            ———————————
    IN RE RICHARD MORAW AND JAMES PERRY, AS TRUSTEES OF
        THE SCOTT FAMILY TRUST (IRREVOCABLE), Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators Richard Moraw and James Perry, as trustees of the Scott Family

Trust (Irrevocable), have filed a petition for a writ of mandamus challenging the

trial court’s January 23, 2020 order granting real party in interest Kathryn Mullen’s

Motion to Strike and/or Exclude Experts and to Exclude Evidence of Damages.1


1
      The underlying case is In re: Scott Family Trust (Irrevocable), Cause No. 102448-
      CV, pending in the 149th District Court of Brazoria County, Texas, the Honorable
      Terri Holder presiding.
      We deny the petition and lift the stay imposed by our January 31, 2020

order. We dismiss all pending motions as moot.

                                PER CURIAM
Panel consists of Justices Goodman, Landau, and Countiss.




                                       2